Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. Applicant amends the claim and argues that the applied reference fails to teach that the precomputed asymmetric encryption of the secret is not performed by the passive device. In response, examiner clarifies that the reference teaches that this encryption is done by the reader and not the tag which is the passive device. In the cited portions of the reference, the reader performs this encryption. Therefore, the rejection is maintained. Applicant is encouraged to request a phone interview with the examiner to advance the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic et al. (US-20110291803), and further in view of Jung et al. (US-20060110571).
Referring to claims 1, 10-12, 23 and 26:
	Regarding claims 1, 10-12, 23 and 26, Bajic teaches a secure passive sensor node, comprising: a memory configured to store first encrypted data comprising a precomputed asymmetric encryption of a secret, wherein the precomputed asymmetric encryption of the secret is obtained without performance of asymmetric encryption by the secure passive sensor node (See the response to argument and in Para 89, 90 and 94-98…. asymmetric encryption of message by a reader device); a wireless communication circuit configured to: transmit a first message including a nonce and first encrypted data to a reader device (Para 97….. message from tag to reader comprising nonce and encrypted data in the same manner as seen in Para 94-98); and receive, responsive to transmitting the first message, a second message including second encrypted data based on the first message (Para 94-98…. message from reader to tag comprising encrypted data based on the decrypted first message); and security circuitry configured to authenticate the reader device based on the second encrypted data (Para 98…. verification and authentication of the reader).  
	Bajic fails to explicitly teach the storing of the encrypted data in the tag. However, tags with memory that stores encrypted data is well known in the art and disclosed by Jung in Para 36 (storage unit of tag for storing encrypted value). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tag of Bajic to store an encrypted message of the tag before transmission to the reader for the purpose of securing the message.
a.	Referring to claim 2:

a.	Referring to claim 3:
	Regarding claim 3, the combination of Bajic and Jung teaches the secure passive sensor node of claim 2, wherein the wireless communication circuit is further configured to transmit the obtained data when the reader device is authenticated (See Bajic, Para 96-98…. transmission after reader verification/authentication).  
a.	Referring to claims 4 and 27:
	Regarding claims 4 and 27, the combination of Bajic and Jung teaches the secure passive sensor node of claim 1, wherein the asymmetric encryption of the secret comprises an asymmetric encryption of a key (See Bajic, Para 93-96… asymmetric encryption).  
a.	Referring to claim 5:
	Regarding claim 5, the combination of Bajic and Jung teaches the secure passive sensor of claim 4, wherein the security circuitry is configured to: generate the second encrypted data by encrypting the nonce using the key (See message in the rejection in claim 1).  
a.	Referring to claim 6:
	Regarding claim 6, the combination of Bajic and Jung teaches the secure passive sensor of claim 1, further comprising an energy storage circuit (See Bajic, Para 5…. low-energy tag).  
a.	Referring to claim 7:
	Regarding claim 7, the combination of Bajic and Jung teaches a reader for reading information from a passive device, comprising: 8370249.2Application No.: 15/944,7323 Docket No.: G0766.70157US01 a memory configured to store a private key (See Bajic, Para 89 and 90…. private key) a wireless communication circuit configured to precomputed asymmetric encryption of a secret, the precomputed asymmetric encryption of the secret encrypted using a public key corresponding to the private key (See the secondary reference rejection in claim 1 for tags with the ability to store encrypted values); a processor coupled to the wireless communication circuit and configured to: receive, using the wireless communication circuit, a first message including a nonce and first encrypted data from the external passive device (See Message in the rejection in claim 1); the first encrypted data comprising precomputed asymmetric encryption of the secret encrypted using the public key corresponding to the private key (See Bajic, Para 93 and 94 and the rejection in claim 1) decrypt the first encrypted data to obtain decrypted data (See the rejection in claim 1); and generate, responsive to the first message, a second message including second encrypted data based on the first message (See the rejection in claim 1).  
a.	Referring to claim 8:
	Regarding claim 8, the combination of Bajic and Jung teaches the reader of claim 7, wherein the reader comprises an energy beaming circuit configured to power the passive device (See Bajic, Para 31 and 32).  
a.	Referring to claims 9 and 13:
	Regarding claims 9 and 13, the combination of Bajic and Jung teaches the reader of claim 7, wherein the processor is configured to decrypt the encrypted data by computing an asymmetric decryption of the first encrypted data using the stored private encryption key (See Bajic, Para 89 and 90…. encryption/decryption using asymmetric cryptography).  
a.	Referring to claim 21:
	Regarding claim 21, the combination of Bajic and Jung teaches the secure passive sensor node of claim 1, wherein the memory comprises a fuse block, the fuse block comprising a set of 
a.	Referring to claim 22:
	Regarding claim 22, the combination of Bajic and Jung teaches the secure passive sensor node of claim 4, wherein the memory is configured to store the key (See Bajic, Para 175…. memory storing key).  
a.	Referring to claim 24:
	Regarding claim 24, the combination of Bajic and Jung teaches the reader of claim 7, wherein the processor is configured to: send, using the wireless communication circuit, a message to the passive device to establish communication with the passive device; and receive the first message after establishing communication with the passive device (See Bajic, Para 93 and 94 and the rejection in claim 1).  
a.	Referring to claim 25:
	Regarding claim 25, the combination of Bajic and Jung teaches the reader of claim 12, wherein the processor is configured to receive data from the external passive device after transmitting the second message to the external passive device (See Bajic, Para 95 and 96 and the rejection in claim 1).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497